                    UNITED STATES DISTRICT COURT
                IN THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

MICHAEL COZZI, et al.      )
                           )
Plaintiffs,                )
                           )
v.                         )   Case No. 21 CV 00998
                           )
VILLAGE OF MELROSE PARK,   )
et al.,                    )
                           )
Defendants.                )
            STATEMENT PURSUANT TO DOCKET NO. 19
                  ENTERED ON APRIL 14, 2021

Summer of 2020 – Village begins receiving phone calls about the Cozzi property at

the mayor’s office via the mayor’s secretary Patti Dindia and at code enforcement

via Claudia Rafaelli and Bill Campanelli concerning clutter on the lawn, which

includes several plastic and folding chairs that are left out continuously even when

not in use, as well as several hundred cigarette butts, garbage cans and tables. The

Cozzis have lived at the property since mid- to late-2019. The Cozzis previously

lived at another residence in the Village. The Village receives approximately 3

anonymous calls and 1 known caller. 1 The calls are anonymous in the sense that

people are calling to complain but not leaving their name. The known caller is




1
 These were all calls and not emails. The Village does not generally keep a log of
these types of complaints received or other written documentation. Once a
complaint call is received the relevant department (i.e., police, code enforcement,
etc.) is advised of the complaint and staff from that department goes out to handle
it. This is partly because of the volume of complaints received and volume of
citations issued. For example, with the warmer weather, the Village just put 300
warning stickers on properties for failure to maintain their lawn/mow the grass.
                                          1
Susan Bartello Trombetta. She used to own the property which she inherited from

her mother when her mother passed away in 2019 in her eighties. Her mother is

believed to have lived there approximately sixty years. Ms. Bartello Trombetta

stated that she received several calls from existing neighbors regarding a large

amount of clutter that is being left out in front of the property, which included

several plastic and folding chairs that are left out continuously, as well as several

hundred cigarette butts, a garbage can, and tables, and that it generally looked like

“crap.” Ms. Bartello Trombetta was particularly upset because that was her

mother’s house, she grew up in that house, and Ms. Bartello Trombetta felt it was

always kept in good condition when her mother owned the property.

August 5, 2020 – Village issues 2 tickets to Cozzi property for unsanitary conditions

and a nuisance.

Later Summer 2020 (after initial complaints are received) – Assistant Fire Chief Bill

Campanelli of Code Enforcement went to the residence and met with Michael along

with Phil Nocita, another inspector for Code Enforcement. Campanelli asked him

to please just put away the several chairs and fold them up when they were not in

use. Michael complied and Campanelli helps Michael clean up the chairs while

there by folding some of them up and putting them in the backyard along the fence.

August 22, 2020 – Village dismisses both tickets based on compliance as the

property was cleaned up as described above.

Approximately November 2020 – Village again starts receiving anonymous

telephone complaints about clutter on the outside of the property in the front yard,



                                           2
which again include several chairs that are left out continuously even when not in

use, and now Halloween decorations that have not yet been taken down. The

Village is not certain as to the number of calls that were received. The Village

receives these complaints via calls to the Mayor’s office via the mayor’s secretary

Patti Dindia and including an additional complaint by Susan Bartello Trombetta

that was received by Bill Campanelli at Code Enforcement. The Village’s code

enforcement staff goes out there, observes the clutter, and speaks to Michael Cozzi

and asks him to clean up. He refuses.

December 1, 3, 10-11, 17-18, 21-24, 28-31, 2020 - Village staff issues daily citations

for nuisance due to cluttered lawn area at Cozzi property and requests the owner

clean up the property. Photos of condition of property taken. Based on the photos,

there appear to be approximately seven chairs, five of which are folding chairs, and

several Halloween decorations such as silver spray-painted pumpkins.

Approximately December 2020 – The Village receives phone complaint(s) regarding

cars being parked illegally on the street that the Cozzis live on at the Mayor’s

office. 2 It was not specific to any of the Cozzis or the Cozzi residence. Police




2
 The Village is not certain if it was one complaint or more than one. Thus, it is
indicated as either.
                                           3
Director Pitassi receives the complaint and advises Officer Verde of the

complaint(s). Officer Verde writes handwritten note to Cozzi. 3

January 5, 2021 - Hearing for 1st 11 citations issued before the Village’s

administrative hearing officer. No one appears on behalf of the property owners.

An ex-parte judgment is entered against the owners by the hearing officer for each

citation that is entered and continued to February 2, 2021 for final adjudication.

January 4-8, 11-15, 19-22, 25-28 - Village issues additional citations to Cozzi

property for a nuisance based on cluttering the front lawn.

February 2, 2021 – New photos are taken the morning before the afternoon hearing.

Hearing for additional 20 citations issued since the last administrative adjudication

date before the Village’s administrative hearing officer. Michael Cozzi appears.

Inspector appears and states that despite repeated requests the items had not been

removed. Photographs showing the various items were presented. In an effort to

resolve the matter, the hearing officer and the inspector both request that the items

be removed. Michael refuses until a financial dispute is resolved with his brother

Joe. Thus, because Michael refuses to comply judgment is entered on the initial 11

citations issued in December, as well as the additional 20 from January, for a total

of judgment on 31 citations.



3
 The Village received a FOIA request from Plaintiff Michael Cozzi on February 2,
2021 requesting all emails related to his property. The Village did a search and did
not locate any. Cozzi then sent the Village a copy of this handwritten note. See,
e.g., Dkt. No. 14, ¶39. The Village spoke to Officer Verde regarding the note to
make sure that they had not missed something. Officer Verde stated that he just
assumed they were emails, as opposed to calls, but did not see any emails and was
not personally aware of any emails.
                                          4
February 4, 2021 – While not an official site of the Village, Dina Serpico, a Human

Resources Assistant at the Village, became aware that neighbors were posting in a

Facebook Group entitled “Melrose Parkers” regarding Cozzi and the property they

now reside at in Village. The posts are attached as Exhibit A.

February 4, 5, 8-12, 16-19, 22-26 - Village issues additional citations for nuisance

based on cluttered lawn area to Cozzi property.

February 22, 2021 – Note made by code enforcement on front of folder containing

citations for Cozzi property that “all or most of clutter covered in snow.”

March of 2021 – Additional citations are issued by code enforcement for front lawn

clutter creating a nuisance at Cozzi property as there is no compliance.

March 2, 2021 – New photos taken of Cozzi property by Code Enforcement just prior

to the hearing that show Halloween decorations no longer there and less chairs out

front.

March 2, 2021 – Hearing before administrative hearing officer for 27 additional

citations since last hearing. All 27 citations are dismissed based on compliance as

the Cozzis cleaned up the property as indicated in the photos.




                                           5
                                           Respectfully submitted,
                                           Defendants

                                           By: /s/ Cynthia S. Grandfield
                                               Cynthia S. Grandfield




K. Austin Zimmer
Cynthia S. Grandfield (ARDC No. 6277559)
DEL GALDO LAW GROUP, LLC
grandfield@dlglawgroup.com
Please direct all mailings to:
1441 S. Harlem Avenue
Berwyn, Illinois 60402




                                      6
